Smith, Judge,
delivered the opinion of the court:
This is an appeal to the United States Circuit Court of Appeals from a decision of the United States Circuit Court for the Southern District of New York affirming a decision of the Board of General Appraisers, which appeal, under the tariff act of August 5, 1909, has been certified to this court for determination.
The appeal raises the question as to whether the flesh of ducks salted, dried, packed in tins, and in some instances packed in peanut oil, is assessable for duty at 25 per cent ad valorem as prepared or preserved meats under paragraph 275, as decided by the Board of General Appraisers and the United States Circuit Court for the Southern District of New York, or at 5 cents per pound as “poultry dressed” under paragraph 278, or at 10 per cent ad valorem as a nonenumerated raw or unmanufactured article, under section 6 of the tariff act of 1897, as contended by the importer.
From the evidence it appears that the ducks are killed in China; that after removing the feathers, head, feet, and entrails that part of the duck which remains is, either as a whole or in pieces, salted and *17dried in the sun. After being dried the meat is packed in tins, sometimes in peanut oil and sometimes without it. The object and purpose of salting and drying the meat, and also of packing it in oil, is tO’ preserve it, or, as one of the importer’s witnesses testifies, "to keep it in good condition for a long time.”
The sample of the merchandise submitted to the Board of General Appraisers was not put up in oil, yet it was in a state of preservation, although at the time it was submitted it had been out of the tin in which it was originally packed for four or five weeks. This would seem to indicate that the salting and sun drying of the duck had effected something more than its mere temporary preservation for transit. The sample submitted during the oral argument on appeal strengthens and confirms our opinion that ducks’ flesh, salted and sun dried, as was that sample, is perfectly preserved, and so prepared will keep indefinitely. Every competent witness who testified on the subject agrees that ducks dressed, drawn, salted, and dried as above described would not pass in the trade or be accepted by it in the course of business as "poultry dressed.”
The merchandise clearly and unmistakably comes within the category of "meats prepared or preserved and not specially provided for,” and was properly assessed for duty at 25 per cent ad valorem.
The decision of the circuit court is affirmed.